Citation Nr: 0831511	
Decision Date: 09/15/08    Archive Date: 09/22/08

DOCKET NO.  03-04 498	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE

Entitlement to service connection for a skin rash, to include 
as due to an undiagnosed illness.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

B.B. Ogilvie, Associate Counsel


INTRODUCTION

The veteran was a member of the Army National Guard and 
served on active duty from June 1974 to June 1977, and from 
November 1990 to July 1991.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 2002 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Winston-Salem, North Carolina, which denied the claim sought.  

In his substantive appeal of February 2003, the veteran 
requested a Board hearing at the RO, and that request was 
thereafter modified to that of a videoconference hearing 
before the Board.  Such a proceeding was then scheduled to 
occur in December 2004, but prior to its occurrence, the 
veteran withdrew his request for a hearing and asked that the 
appeal process continue without a hearing.  Therefore, no 
hearing request is pending at this time.

In a March 2005, the veteran's claim was remanded to the 
Appeals Management Center (AMC) in Washington, DC for further 
development.  The claim is again before the Board for 
appellate review.

The appeal is REMANDED to the RO via the AMC, in Washington, 
DC.  VA will notify the appellant if further action is 
required.


REMAND

In March 2005, the claim was remanded, in part, because VA 
failed to secure an adequate VA medical examination which 
addressed whether the veteran's skin disability is related to 
his military service.  Unfortunately, the VA examination 
report secured pursuant to the remand fails to adequately 
address this question.  Hence, further development is in 
order.

The March 2005 remand also requested that efforts be 
undertaken to secure the appellant's North Carolina Army 
National Guard records.  While multiple letters to the North 
Carolina Army National Guard went unanswered, the Board 
observes that the veteran retired from the National Guard in 
December 2001.  Hence, it is possible that his records have 
been retired to the National Personnel Records Center.  Thus, 
further development is in order.

Accordingly, the case is REMANDED for the following action:

1.  The RO should contact the National 
Personnel Records Center and request that 
they provide copies of all service medical 
records pertaining to the appellant's 
service with the National Guard.  In this 
regard it should be noted that the 
appellant retired from the Guard in 
December 2001.  All efforts to secure 
these records must be documented.

2.  The RO should send the veteran a 
corrective VCAA notice letter under 38 
U.S.C.A. § 5103(a) (West 2002 & Supp. 
2008) and 38 C.F.R. § 3.159(b) (2007), 
that includes an explanation as to the 
information or evidence needed to 
establish a disability rating and 
effective date for the claims on appeal, 
as outlined by the United States Court of 
Appeals for Veterans Claims in Dingess v. 
Nicholson, 19 Vet. App. 473 (2006).

3.  Thereafter, the RO should forward the 
claims file to the VA dermatologist who 
performed the September 2005 examination.  
Following that physician's review of the 
record the examiner must opine whether it 
is at least as likely as not. i.e., there 
is at least a 50/50 chance, that the 
veteran's current skin disorder is 
causally related to his active duty 
service.  If the dermatologist cannot 
offer an opinion without resorting to 
speculation, she must so state, and 
explain why speculation is required to 
reach the opinion offered.  If the 
dermatologist believes another VA 
examination is required to make this 
determination, such an examination must be 
conducted.  

4.  If the examiner who conducted the 
September 2005 examination is not 
available, the RO must then afford the 
appellant a new VA dermatological 
examination for the purpose of identifying 
the nature and etiology of his claimed skin 
rash.  The veteran's claims folder in its 
entirety must be made available to the 
examiner for review.  The examination is to 
include a detailed review of the veteran's 
history and current complaints, as well as 
a comprehensive clinical evaluation and all 
diagnostic testing necessary to determine 
the etiology of any diagnosed skin 
disorder.  All applicable diagnoses must be 
set forth.  After the examination the 
examiner must address the following:

(a)  Is there a current 
diagnosis pertaining to the 
veteran's claimed skin rash?  
If so, what is the diagnosis?  

(b)  As to any currently 
diagnosed skin disorder 
involving a skin rash, is it at 
least as likely as not that 
such disorder originated in 
service or is otherwise related 
to either of the veteran's 
periods of military service 
from June 1974 to June 1977 and 
from November 1990 to July 
1991, or any incident thereof?

(c)  If there is no currently 
diagnosed skin disorder 
involving a skin rash, the 
examiner must: 

(i)  detail all reported 
symptoms and provide 
information about the 
onset, frequency, 
duration, and severity of 
all complaints of a skin 
rash and indicate what 
precipitates and what 
relieves these complaints;  

(ii)  determine if there 
are any objective medical 
indications that the 
veteran is suffering from 
a skin rash;  

(iii)  determine if the 
veteran's symptomatology 
involving a skin rash is 
part of a medically 
unexplained chronic multi-
symptom illness, such as 
chronic fatigue syndrome 
or fibromyalgia;

(iv)  determine if there 
is affirmative evidence 
that any undiagnosed 
illness was not incurred 
during active service 
during the Gulf War, or 
that the undiagnosed 
illness was caused by a 
supervening condition or 
event that occurred 
between the veteran's most 
recent departure from 
service during the Gulf 
War or any other cause.

Use by the examiner of the "at least as 
likely as not" language cited above is 
required.  

5.  The veteran is hereby notified that it 
is his responsibility to report for any 
ordered VA examination, to cooperate in 
the development of the claim, and that the 
consequences for failure to report for a 
VA examination without good cause may 
include denial of the claim.  38 C.F.R. §§ 
3.158, 3.655 (2007).  In the event that 
the veteran does not report for any 
ordered examination, documentation should 
be obtained which shows that notice 
scheduling the examination was sent to the 
last known address prior to the date of 
the examination.  It should also be 
indicated whether any notice that was sent 
was returned as undeliverable.

6.  The RO should review all examination 
reports to ensure that they are in 
complete compliance with the directives of 
this remand.  If any report is deficient 
in any manner, the RO must implement 
corrective procedures at once.

7.  Thereafter, the RO should readjudicate 
the claim.  If the benefit is not granted, 
the veteran and his representative should 
be furnished with a supplemental statement 
of the case and afforded an opportunity to 
respond before the file before the file is 
returned to the Board for further 
appellate consideration.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).


_________________________________________________
DEREK R. BROWN 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).

